DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020, has been entered.

Claim Changes
Please note that all additions and deletions to the claims should be shown with an underline, and 
Therefore, the deletion of the mandrel limitation in claim 1 should be shown as deleted, and claim 13 should be identified as new. 
Any failure to observe these regulations in the future will receive a notice of noncompliance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331957 Hashi et al in view of US 2010/0094404 Greenhalgh et al.
Regarding claim 1, Hashi teaches a cardiovascular repair or replacement device (paragraph 0133) comprising:
an implantable substrate 33 (paragraph 0075) having a shape typical of a cardiovascular repair or replacement device (figure 1): and
a low profile composite covering immovable with respect to the implantable substrate in an implanted configuration (paragraph 0076) and suturelessly attached to the implantable substrate (paragraph 0078), the low profile composite covering comprising:
a textile base layer 32 (paragraph 0067); and
a thermoplastic (paragraph 0084) polymer (PLA) coating 36 integrated with the textile base layer (paragraph 0096), the thermoplastic polymer coating or select portions thereof being substantially fluid impermeable (paragraph 0164, clinical standard for water entry pressure).
Hashi does not teach that the repair or replacement device is for a heart valve. One reading Hashi as a whole would appreciate that Hashi is not particularly concerned with the shape or size of the product, particularly as Hashi teaches that the blood vessel repair or replacement device can be modified and shaped to fit the replacement area as desired (paragraphs 0132-0138). Greenhalgh teaches medical device used as repairs or replacements for 
Regarding claim 2, Hashi teaches that the sum of the textile base layer (paragraph 0068, 0.7 mm) and thermoplastic polymer coating of the composite covering has a thickness (paragraph 0092). Hashi does not explicitly teach the sum of the thicknesses. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 3, Hashi teaches that the textile base layer and polymer coating form a single laminate around the entire substrate (paragraph 0096).
Regarding claim 4, Hashi teaches that the composite covering comprises an anti-thrombogenic surface (heparin, paragraph 0124).
Regarding claim 5, Hashi teaches that the textile base layer comprises a woven or braided layer (paragraph 0111).
Regarding claim 6, Hashi does not explicitly teach the tenacity, but does teach the use of a polyurethane material (paragraph 0065). Applicant’s specification teaches that materials including polyurethane are suitable materials having the desired tenacity (as-filed spec paragraph 0018). Therefore, polyurethane of Hashi would also have the desired tenacity of 3-10 g/denier.

Please note, claim 13 includes product by process language (pre-formed).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hashi in view of Greenhalgh appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant’s arguments with respect to Hojeibane have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781